DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. [US 2019/0391410].
	Claim 1, Park et al. discloses an optical member supporting device [1000], comprising: in an XYZ rectangular coordinate system [figure 1], spherical bodies [910]; a first holding portion [400] and a second holding portion [500] for holding an optical member [300] on one of the first holding portion and the second holding portion, each extending in X-Y directions and opposed in a Z direction with the spherical body interposed therebetween [figures 4A and 4B]; first yokes [231] protruding from regions of the first holding portion facing the second holding portion toward the second holding portion side; and second yokes [233] protruding from regions of the second holding portion facing the first holding portion toward the first holding portion side and opposed to the first yokes in a predetermined direction in the X-Y direction [figures 4A and 4B], wherein the second holding portion comprises a second magnet [611], and the first yokes and the second yokes are opposed to the second magnet in the Z direction [figure 1].
Claim 2, Park et al. discloses the optical member supporting device according to claim 1, wherein the spherical bodies [910] have a diameter larger than a protrusion amount of the first yokes and the second yokes [figure 4B].
Claim 7, Park et al. discloses the optical member supporting device according to claim 1, wherein: the first holding portion comprises a first magnet or a ferromagnetic body [400], and the first magnet or the ferromagnetic body [400] is opposed to a second magnet [611] with the first yokes [231] and the second yokes [233] interposed therebetween.
Claim 8, Park et al. discloses an optical member driving device, comprising: the optical member supporting device according to claim 1; and a coil [613] connected to the first holding portion and opposed to the second magnet.
Claim 9, Park et al. discloses a camera device [abs], comprising the optical member supporting device according to claim 1.
Claim 10, Park et al. discloses an electronic apparatus, comprising the camera device according to claim 9 [paragraph 0003].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US 2019/0391410].
Claim 6, Park et al. discloses the optical member supporting device according to claim 1, wherein at least one pair of the first yoke and the second yoke opposed to each other are arranged.
Park et al. fails to teach wherein at least three pairs of the first yoke and the second yoke opposed to each other are arranged.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of first and second yoke pairs in order to adjust the magnetic flux path between the yokes and permanent magnets to achieve a desired strength since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837